     Case 2:19-cv-00382-JAM-CKD Document 36 Filed 12/29/20 Page 1 of 8


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   PHILADEPHIA INDEMNITY                 No. 2:19-cv-00382-JAM-CKD
     INSURANCE COMPANY,
12
                    Plaintiff,
13                                         ORDER DENYING PLAINTIFF’S MOTION
           v.                              FOR SUMMARY JUDGMENT
14
     ASSOCIATED INDUSTRIES
15   INSURANCE COMPANY, INC.,
16                  Defendant.
17

18         This matter is before the Court on Philadelphia Indemnity

19   Insurance Company’s (“Plaintiff” or “PIIC”) Motion for Summary

20   Judgment.    See Pl.’s Mot. Summ. J. (“Mot.”), ECF No. 22.

21   Associated Industries Insurance Company, Inc. (“Defendant” or

22   “AIIC”) filed an opposition, see Opp’n, ECF No. 27, to which

23   Plaintiff replied, see Reply, ECF No. 32.        For the reasons set

24   forth below, the Court DENIES Plaintiff’s Motion for Summary

25   Judgment.1

26
27     1 This motion was determined to be suitable for decision
     without oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for October 13, 2020.
                                      1
     Case 2:19-cv-00382-JAM-CKD Document 36 Filed 12/29/20 Page 2 of 8


1                                 I.   BACKGROUND

2          Plaintiff, a liability insurer, filed this lawsuit against

3    Defendant, another liability insurer, for declaratory relief and

4    reimbursement in an ongoing dispute between the two insurers.

5    See Compl., ECF No. 1.     The dispute concerns fees and costs

6    Plaintiff has incurred in six underlying personal injury lawsuits

7    against Plaintiff and Defendant’s insurees.         Compl. ¶¶ 5-7.

8    Specifically, Plaintiff insured In-Shape Health Clubs, LLC (“In-

9    Shape”) under a policy of Commercial General Liability Insurance,

10   while Defendant insured Califitness Inc. (“Califitness) under a

11   policy of Commercial General Liability Insurance.          See Stip.

12   Statement of Undisputed Facts (“SSUF”), ECF No. 24.          From October

13   1, 2009 to May 22, 2018, Plaintiff and Defendant’s insurees, In-

14   Shape and Califitness, had an Equipment Management Agreement

15   (“EMA”), under which Califitness performed maintenance, repair,

16   and service for exercise machines located in In-Shape’s fitness

17   facilities.    SSUF No. 6.    During this period, six individuals

18   were injured while using exercise machines in various In-Shape

19   facilities across California and each filed a complaint against

20   In-Shape (the “Sickler,” “Robinson,” “Ibrahimi,” “Taylor,”
21   “Hover,” and “Lawson” complaints).        SSUF No. 7-12.    The Sickler,

22   Taylor, Hover, and Lawson complaints also named Califitness as a

23   defendant.    SSUF No. 7, 10-12.     In Ibrahimi and Robinson, In-

24   Shape filed a cross-complaint against Califitness.          SSUF No. 13-

25   14.

26         According to Plaintiff, Defendant was required to undertake
27   and pay fully for In-Shape’s defense in all six lawsuits because

28   In-Shape qualified as an insured under Defendant’s policies and
                                           2
     Case 2:19-cv-00382-JAM-CKD Document 36 Filed 12/29/20 Page 3 of 8


1    further, Defendant’s policies provided primary insurance to In-

2    Shape.    Compl. ¶ 6.   Defendant, however, has refused to undertake

3    In-Shape’s defense, leaving Plaintiff to defend In-Shape.           Id.

4    In response, Plaintiff filed this lawsuit, bringing three claims

5    for declaratory relief as to Plaintiff’s rights against Defendant

6    in the underlying lawsuits.        Compl. ¶¶ 23-42.

7         On September 15, 2020, Plaintiff moved for summary judgment

8    on all three causes of action.        See Mot.   In the alternative,

9    Plaintiff seeks summary adjudication as to AIIC’s duty to defend

10   In-Shape and to reimburse PIIC in each of the six personal injury

11   complaints.    Mot. at 1.

12

13                                II.    OPINION

14        A.    Evidentiary Objections

15        In opposition to Plaintiff’s motion, Defendant raised

16   several objections to Plaintiff’s evidence.         See Def.’s Obj.,

17   ECF No. 31.    The Court has reviewed these evidentiary objections

18   but declines to rule on each one individually as courts self-

19   police evidentiary issues on motions for summary judgment and a

20   formal ruling is unnecessary to the determination of this
21   motion.   See Burch v. Regents of the University of California,

22   433 F.Supp.2d 1110, 1118–1122 (E.D. Cal. 2006) (objections

23   challenging the characterization of the evidence are improper on

24   a motion for summary judgment).

25        B.    Legal Standard

26        A court must grant a party’s motion for summary judgment
27   “if the movant shows that there is no genuine dispute as to any

28   material fact and the movant is entitled to a judgment as a
                                           3
     Case 2:19-cv-00382-JAM-CKD Document 36 Filed 12/29/20 Page 4 of 8


1    matter of law.”    Fed. R. Civ. Proc. 56(a).       The movant bears the

2    initial burden of “informing the district court of the basis for

3    its motion, and identifying [the documents] which it believes

4    demonstrate the absence of a genuine issue of a material fact.”

5    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).          A fact is

6    material if it “might affect the outcome of the suit under the

7    governing law.”     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

8    248 (1986).     Once the movant makes this initial showing, the

9    burden rests upon the nonmoving party to “set forth specific

10   facts showing that there is a genuine issue for trial.”             Id.   An

11   issue of fact is genuine if “the evidence is such that a

12   reasonable jury could return a verdict for the nonmoving party.”

13   Id.

14         C.   Analysis

15              1.     Failure to Plead Equitable Claims

16         Defendant first argues that Plaintiff’s motion must be

17   denied because Plaintiff seeks to recover on a theory that was

18   not pled in the operative complaint.         Opp’n at 2, 5-6.

19   Specifically, Defendant points out that while Plaintiff only

20   pled three causes of action for declaratory relief in its
21   complaint, Plaintiff now moves for summary judgment on a theory

22   of equitable indemnity, the elements of which were not

23   specifically pled in the complaint.         Opp’n at 5.

24         Plaintiff does not dispute that it is moving for summary

25   judgment on an equitable theory.          Reply at 2.   Indeed, the

26   motion is clear on this point: “Since PIIC paid the costs to
27   defend In-Shape – an obligation that should have been solely

28   undertaken by AIIC – PIIC may obtain reimbursement under a
                                           4
     Case 2:19-cv-00382-JAM-CKD Document 36 Filed 12/29/20 Page 5 of 8


1    theory of equitable subrogation or equitable indemnity.”            Mot.

2    at 10.   Nevertheless, Plaintiff insists the Court has the power

3    to grant relief, despite its failure to “specifically plead a

4    cause of action for equitable indemnity.”        Reply at 2.     As

5    explained below, the Court agrees with Defendant that the motion

6    must be denied because it proceeds on a theory not pled in the

7    operative complaint.

8           Defendant argues that while the caption of the complaint

9    is labeled “Complaint for Declaratory Relief, equitable

10   reimbursement/contribution” and the footer of the complaint

11   reads “Complaint for Dec. Relief Equitable Contribution,

12   Indemnity, and Subrogation,” the only causes of action actually

13   pled are the three for declaratory relief.         Opp’n at 5.

14   Notably, Plaintiff, in its reply brief, does not identify any

15   allegations in the complaint where an equitable claim was

16   specifically pled.     Rather, Plaintiff only directs the Court to

17   page 10, lines 16-26 of the complaint: the prayer for relief.

18   Reply at 1.     The Court has carefully reviewed this part of the

19   complaint and does not find the elements of an equitable

20   indemnity claim pled there.      Nor did the Court find an equitable
21   claim specifically pled anywhere else in the complaint.             Cf.

22   Amended Complaint Interstate Fire & Cas. Ins. Co. v. First

23   Specialty Ins. Co., No. 2:17-cv-01795-KJM-AC, 2020 WL 5107612

24   (E.D. Cal. Aug. 31, 2020) (specifically pleading eight causes of

25   action, including two for declaratory relief, two for equitable

26   indemnity, two for equitable contribution, and two for equitable
27   subrogation).    In sum, the Court finds Plaintiff only

28   specifically pled three claims for declaratory relief, not any
                                           5
     Case 2:19-cv-00382-JAM-CKD Document 36 Filed 12/29/20 Page 6 of 8


1    equitable claims. Compl. ¶¶ 23-42.

2         Despite the Court’s finding that no equitable claims have

3    been specifically pled in the operative complaint, Plaintiff

4    still contends that the Court may grant its motion for summary

5    judgment herein.     Reply at 2.   In support of this argument,

6    Plaintiff cites to Westport Ins. Co. v. Cal. Cas. Mgmt. Co., 916

7    F.3d 769 (9th Cir. 2019).      In Westport, the plaintiff-insurer

8    incorrectly labeled a cause of action “equitable contribution”

9    instead of “equitable subrogation.”       916 F.3d at 781.     The

10   district court awarded damages to the plaintiff on the equitable

11   subrogation theory despite plaintiff’s mislabeling of the cause

12   of action.   Id.   The Ninth Circuit affirmed, finding the

13   “district court did not abuse its discretion in holding that

14   notwithstanding the erroneous title for its claim, Westport’s

15   action is one for equitable subrogation.”        Id. at 782.

16   Therefore, the issue in Westport was one of mislabeling, of

17   “erroneous title.”     Here, unlike in Westport, the issue is not

18   one of mislabeling.     Rather, it is one of complete omission:

19   Plaintiff did not specifically plead any equitable cause of

20   action, not for equitable indemnity nor for equitable
21   contribution nor for equitable subrogation.

22        Thus, Westport is readily distinguishable and does not

23   provide authority for this Court to grant the relief sought by

24   Plaintiff here.    Moreover, other courts in this district have

25   rejected plaintiffs’ attempts to raise a theory not pled in the

26   complaint for the first time at the summary judgment stage.          See
27   e.g. Pena v. Taylor Farms Pac., Inc., No. 2:13-CV-01282-KJM-AC,

28   2014 WL 1330754 at *3-6 (E.D. Cal. Mar. 28, 2014) (rejecting
                                           6
     Case 2:19-cv-00382-JAM-CKD Document 36 Filed 12/29/20 Page 7 of 8


1    plaintiff’s attempt to raise a new theory of liability for the

2    first time at the summary judgment stage as improper).

3         In sum, the Court finds that Plaintiff neither specifically

4    pled an equitable claim in its operative complaint nor presented

5    the Court with any binding authority supporting its argument

6    that the motion may proceed despite this pleading issue.

7    Accordingly, Plaintiff’s motion must be DENIED.

8               2.    Declaratory Relief

9         Because the Court denies Plaintiff’s motion on the grounds

10   explained above, the Court does not need to reach the merits of

11   the parties’ arguments about the availability of declaratory

12   relief for the five underlying lawsuits that have settled.            See

13   Opp’n at 5-6; Reply at 1-2.      However, the Court briefly notes its

14   prior opinion, explaining that: “declaratory judgment is a

15   remedy, not a theory of recovery. . . declaratory relief operates

16   prospectively, enabling parties to avoid a breach, rather than to

17   address past wrongs.”     Wallace v. Nationstar Mortg. LLC, No.

18   2:18-CV-02768-JAM-DB, 2019 WL 1382499 at *5 (E.D. Cal. Mar. 27,

19   2019) (citations and internal quotation marks omitted).             Other

20   Eastern District courts have likewise instructed: “declaratory
21   relief operates prospectively to declare future rights. . . if a

22   party has a fully matured cause of action for money, the party

23   must seek the remedy of damages, and not pursue a declaratory

24   relief claim. This is because declaratory relief is intended to

25   offer guidance in shaping future conduct so as to avoid breach of

26   a party’s obligations.”      Public Service Mut. Ins. Co. v. Liberty
27   Surplus Ins. Corp., 51 F. Supp. 3d 937, 950 (E.D. Cal. 2014)

28   (citations and internal quotation marks omitted).
                                           7
     Case 2:19-cv-00382-JAM-CKD Document 36 Filed 12/29/20 Page 8 of 8


1

2                                 III.   ORDER

3         For all the reasons set forth above, the Court DENIES

4    Plaintiff’s Motion for Summary Judgment in its entirety.            If

5    Plaintiff intends to seek relief on a theory of equitable

6    indemnity, it must first obtain leave of the Court to amend its

7    complaint.

8         IT IS SO ORDERED.

9    Dated: December 28, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           8
